In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from (1) an order of the Supreme Court, Nassau County, entered December 28, 1976, which denied, with leave to renew, their motion to increase the ad damnum clause of their complaint and to remove the action from the District Court to the Supreme Court, and (2) a further order of the same court, entered March 3, 1977, which denied the renewed motion. Appeal from the order entered December 28, 1976 dismissed, without costs or disbursements. That order was superseded by the order entered March 3, 1977. Ordér entered March 3,1977 affirmed, without costs or disbursements. Under the circumstances, it was not an abuse of discretion to deny plaintiffs’ motion to increase the ad damnum clause and remove the case from the District Court to the Supreme Court. Mollen, P. J., Latham, Damiani and Titone, JJ., concur.